Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-11 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  (a) Claim 2 (and 3 from which depends from claim 2) recites “wherein the load modulation section includes a resistance variable section whose resistance is variable,” in combination with a “load modulation section includes a plurality of switches connected in parallel and a plurality of capacitors connected in parallel, and the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 4 recites “a capacitance variable section” which renders the claim(s) indefinite as it is not readily apparent whether or not this “section” is the same or in addition to the “load modulation section” including “a plurality of capacitors” as already recited in claim 1, renders the claim(s) indefinite.




Claim Rejections - 35 USC § 103
Claim 1-3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiya et al. (JP2002150742) (hereinafter “Toshiya”) (see English translation previously provided) in view of Onozuka et al. (USPGPUB 2009/0273454) (hereinafter “Onozuka”) and Witschnig et al. (USPGPUB 2009/0284352) (hereinafter “Witschnig”).
Toshiya discloses, as shown in at least FIGs. 1, 11 & 14, a cartridge memory (MIC31) used in a recording medium cartridge 1, the cartridge memory (MIC31) comprising: an antenna section 34 (“antenna unit”); The memory unit 33 includes, as a semiconductor IC, a power circuit 40, an RF processing unit 41, a controller 42, and an EEP-ROM 43 (see para [0036]).  Regarding the memory unit 33, it is possible to supply power to the memory unit 33 of the MIC31, and read and write a variety of management information by wireless communication between the antenna unit 34 of the MIC31 and antenna unit of a remote interface 81 of the magnetic recording/playback device (see para [0032] and FIG. 11).
Further, while Toshiya remains expressly silent as to the antenna unit 34 “induces an induced voltage by means of electromagnetic induction,” if not inherent to an antenna, it would have been obvious to one having ordinary skill in the art, that such induced voltage by electromagnetic induction is a notoriously old and well-known characteristic of an antenna of this sort, and providing such induced voltage would have been readily apparent to a skilled artisan.
Toshiya, however, does not disclose “a load modulation section including a load whose magnitude is variable,” and a “control section that measures the induced voltage and controls the load modulation section on a basis of the measured induced voltage.” 
However, Onozuka, in the same field of endeavor of non-contact communication using an antenna, discloses performing load modulation of performing modulation on the carrier wave by 
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the load modulation section including a load whose magnitude is variable,” and a “control section that measures the induced voltage and controls the load modulation section on a basis of the measured induced voltage, to the device of Toshiya, for the purpose of preventing undesirable non-communication or null regions for better non-contact communication, as suggested by Onozuka (para [0004], [0090]).
Further, with respect to claim 1, Onozuka is further considered to show wherein the load modulation section, e.g., 170/180 includes a plurality of switches SW0, SW1 connected in parallel and a plurality of “resistors” 156, 160 connected in parallel, and the switches SW0, SW1 each are connected in series with a corresponding one of the “resistors” (FIG. 7; para [0120]).  Onozuka, however, remains silent as to the resistors 156, 160 being “capacitors” as required by claim 1.  Witschnig, in the same field of endeavor of load modulation and antennas, discloses a RFID transponder 1 (FIG. 1), which includes an antenna 4 and load modulation circuit connected in parallel to the antenna and includes a plurality of switches 8, 9, 10 with resistors 5, 6, 7 in series, respectively with each switch, so as each switch and resistor circuit is in arranged in parallel (see para [0063]).  The capacitors may replace the aforementioned resistors in order to 
As for claim 2, while Toshiya is silent as to the load modulation section includes a resistance variable section, Onozuka further teaches an increasing/reducing a load resistance 160 by turning the resistor on/off, which is the load of the antenna 102, in order to prevent the occurrence of non-communication or null regions, for the same rationale as in claim 1, supra (see also para [0056]-[0057], [0088], [0130]; FIG. 7).
Additionally, with respect to claim 3, Onozuka further teaches (see para [0088], [0130] and FIG. 7, that when it is detected that the voltage “Va” at the end of the antenna has decreased and reached a second threshold, a resister 160 among the plurality of resistors connected in parallel to the antenna 102 is disabled.  From this teaching, it would follow and would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the device of Toshiya to have incorporated wherein the smaller the induced voltage is, the larger the control section makes the resistance, in order to prevent the occurrence of non-communication or null regions, for the same rationale as in claim 1, supra, as suggested by Onozuka.
With respect to claim 6, Toshiya further describes that wireless communication between the memory MIC31 and remote interface 81 is performed when the tape cartridge 1 has been loaded 
With respect to claim 7 and to “wherein the control section repeatedly measures the induced voltage and controls the load modulation section every time the induced voltage is measured,” it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have measured the voltage at the end of the antenna, and to continuously perform an operation for switching the impedance load connected in parallel to the antenna in accordance with the result of this measurement in order to prevent non-communication (or null) regions), during operation of the system, as would have been readily apparent and obvious to a skilled artisan, through routine engineering optimization for the proper operation thereof.
As for claims 8 & 9, Toshiya is further considered to show the cartridge memory MIC31 is utilized in a magnetic tape cartridge 1, as shown.
As for claim 10, Toshiya is further considered to show a recording and reproducing system including a recording and reproducing apparatus 51 that performs recording and reproducing into and from the recording medium cartridge 1 (see at least para [0008]).
As for claim 11, Toshiya is further considered to show a tape cartridge 1, a magnetic recording playback device 51, and a library apparatus 71, i.e., “cartridge changer” wherein a plurality of .

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiya in view of Onozuka and Witschnig as applied to claim 1 above, and further in view of Kanjiro et al. (JP2006-238398) (hereinafter “Kanjiro”).
For a description of Toshiya in view of Onozuka and Witschnig, see the rejection, supra.
With respect to claim 4, and “wherein the load modulation section includes a capacitance variable section whose capacitance is variable,” Kanjiro, in the same field of non-contact communication, further discloses an antenna 11, a memory 45, a capacitor 41, a variable capacitance diode 42 in parallel with a tuning capacitor 12, wherein a voltage for controlling the capacitance is supplied from the control unit 44 (para [0054-0062]; FIGs 7-8)). 
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have incorporated a variable capacitance section to the load modulation section of Toshiya in view of Onozuka (and Witschnig), for the purpose of preventing the occurrence of non-communication or null regions as suggested by Kanjiro (para [0061]).
Further, with respect to claim 5, Kanjiro is considered to encompass wherein in a case in which the induced voltage is smaller than a predetermined value, the control section controls the load modulation section to correct an amount of a shift of a resonance frequency, e.g., “A tuning capacitor 12 and a rectification diode 13 are connected, and a resonance frequency of a signal from a reader / writer is resonated at a tuning frequency f0 set by a loop antenna 11 and a tuning capacitor 12.” (para [0054]) and “By changing the tuning frequency in this manner, even if the 
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have incorporated the control section of Toshiya in view of Onozuka (and Witschnig)to control the load modulation section to correct an amount of a shift of a resonance frequency, for the purpose of preventing the occurrence of non-communication or null regions as suggested by Kanjiro (para [0061]).

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the rejections being applied in the current Office Action. 
A…Applicant submits that the that “Toshiya and Onozuka fail to disclose each and every limitation as recited in the present claim 1. For example, Onozuka fails to disclose at least the newly amended features "... the load modulation section includes a plurality of switches connected in parallel and a plurality of capacitors connected in parallel, and the switches each are connected in series with a corresponding one of the capacitors" as recited in the present claim 1 and as further supported in the specification.”
In response to this argument, the Examiner relies on newly cited reference to Witschnig, which describes the newly added limitation of “the load modulation section includes a plurality of switches connected in parallel and a plurality of capacitors connected in parallel, and the switches each are connected in series with a corresponding one of the capacitors,” as described in the body of the rejection, supra.
B…It is noted that Applicant’s amendment has necessitated new 112(a) and (b) rejections with respect to claims 2-3 and 4-5, respectively, as also set forth, supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 25, 2022